NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0452n.06

                                           No. 09-6192                                   FILED
                                                                                      Jul 23, 2010
                          UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


ANGELA KAY CARRELLI,                                     )
                                                         )
       Plaintiff-Appellant,                              )
                                                         )         ON APPEAL FROM THE
v.                                                       )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE EASTERN
COMMISSIONER OF SOCIAL SECURITY,                         )         DISTRICT OF TENNESSEE
                                                         )
       Defendant-Appellee.                               )                           OPINION




BEFORE:        COLE and MCKEAGUE, Circuit Judges; MAYS, District Judge.*

       COLE, Circuit Judge. Plaintiff-Appellant Angela Carrelli seeks review of a district court’s

decision affirming the decision of an administrative law judge (“ALJ”) who denied her request for

social security disability benefits. Because substantial evidence supports the ALJ’s decision, we

AFFIRM.

                                       I. BACKGROUND

A.     Factual background

       Carrelli is a high school graduate with an associate degree in nursing who previously worked

as a registered nurse. In August 2004, she applied for disability insurance benefits and supplemental

security income under Titles II and XVI of the Social Security Act, alleging that she had been unable


       *
         The Honorable Samuel H. Mays, Jr., United States District Judge for the Western
District of Tennessee, sitting by designation.
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

to work since August 25, 2001, because of right piriformis syndrome, shoulder problems, chronic

pain, headaches, digestive tract problems, depression, anxiety, and difficulty sleeping. The state

agency denied her application initially and on reconsideration. She then requested an administrative

hearing. At the time of the hearing, she was fifty years old, and she was fifty-one years old when the

ALJ issued his decision.

       1.      Medical evidence

       In August 2001, Carrelli sought treatment for pain in her right hip and was given a cortisone

injection. The injection gave her temporary relief, but her pain persisted, and, in September 2001,

she sought medical assistance from Dr. David Hauge. Dr Hauge performed a neurological

evaluation, found “a very miniscule disc bulge at the L5-S1 level on the left which [was] very, very

subtle.” (Administrative Record (“AR”) 187.) Dr Hauge suspected that Carrelli suffered from

piriformis syndrome—a neuromuscular disorder that occurs when the piriformis muscle, a narrow

muscle located in the buttocks, compresses or irritates the sciatic nerve. The following month, in

November 2001, Carrelli received another cortisone injection. Before the procedure, an examination

showed normal strength, sensation, and deep tendon reflexes in both legs. Post-procedure, Carrelli

reported positive results and was instructed to return for injections as needed.

       In April 2002, still having hip pain, Carrelli underwent an electronyogram and a nerve-

conduction study. The tests results were normal. Two months later, Carrelli consulted a pain

specialist, Dr. Dennis Harris. His examination revealed that Carrelli had full range of motion and

strength in her lower extremities, normal tone and movement, and the ability to walk on her heels

and toes without difficulty. In addition, she had normal mood and affect as well as normal thought

                                                -2-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

content and thought process. Dr. Harris diagnosed chronic muscle pain and recommended

aggressive physical therapy and epidural infusion. In August of that same year, Carrelli again saw

Dr. Harris who administered an epidural infusion for her right hip. After the injection, she reported

“good relief,” and that she was “able to tolerate physical therapy treatments which helped improve

her range of motion.” (AR 210.)

        At a follow-up visit with Dr. Harris in October 2002, Carrelli reported that she thought she

made “some progress” and was “slowly progressing” with physical therapy three times per week.

(AR 254.) However, she also reported left hip pain and “expressed frustration” that “she would

never get better.” (Id.) In addition, she requested another lower-back MRI. It showed only minor

degenerative changes and a left-side disc bulge that was unchanged from previous MRIs.

        An MRI of Carrelli’s pelvis was taken several months later in February 2003. The MRI

showed mild hypertrophy, or enlargement, of the right piriformis muscle, compared to the left. Dr.

Glenn Jung, who read the MRI, concluded, however, that the “clinical significance of this [was]

uncertain,” and “[t]here [were] no other significant findings.” (AR 520.) An August 2004 CT-scan

of Carrelli’s pelvis showed no abnormalities. In addition, a bone mineral content exam in September

2003 showed normal bone density in Carrelli’s lumbar spine and borderline ostepenia (low bone

density) in her left hip. The radiologist recommended follow-up in two to three years. When

Carrelli had the recommended follow-up in March 2006, the test showed only mild bone density loss

in her left hip.

        During this time period, Carrelli also saw Dr. Paul Naylor, an orthopedic surgeon. In October

2004, Dr. Naylor wrote to Carrelli’s attorney, explaining that Carrelli had chronic piriformis

                                                -3-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

syndrome and that he thought it was “not likely to get better.” (AR 279.) He also thought “with a

reasonable degree of medical certainty she [was] not going to be able to carry on as an RN . . . .”

(Id.)

        In addition to hip pain, Carrelli began reporting left shoulder pain in April 2003. An MRI

showed mild hypertrophy, which produced minimal impingement of her shoulder, but no evidence

of a complete rotator cuff tear. In March 2004, after Carrelli had experienced pain in her left

shoulder for more than one year, Dr. Naylor diagnosed her with chronic shoulder pain. Later that

month, he performed an arthroscopic surgical procedure on her left shoulder. In June 2004, Carrelli

reported marked improvement. However, in December 2004, Carrelli felt a “pop” in her left

shoulder after lifting a twelve-pound turkey. Despite the injury, Dr. Naylor concluded that Carrelli

had good range of motion, and an MRI showed only slight irritation.

        In January 2005, Dr. Jeffrey Summers, a consulting physician, examined Carrelli. Dr.

Summers noted that Carrelli limped and favored her right leg but did not require an aid to walk. She

also had mild difficulty rising from a seated position and getting on and off the examination table.

Dr. Summers concluded that because of her hip pain, Carrelli would have difficulty sitting, standing,

or walking for more than thirty minutes continuously or for more than six hours in a workday and

would have difficulty squatting, kneeling, climbing, and stooping on a frequent basis. He also

concluded, however, that she would otherwise be able to tolerate work-related activities in this

regard. Because of her shoulder injury, Dr. Summers stated that Carrelli should avoid working

overhead as well as reaching, pulling, pushing, lifting, or carrying greater than twenty pounds with

her left arm, but otherwise, she should tolerate all other work-related activities in this regard.

                                                -4-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

Finally, Dr. Summers found Carrelli to be alert and oriented to person, place, time, and situation; he

also found her cognitive function and intelligence to be commensurate with her formal education.

       A few months later, in January 2005, Dr. Celia Gulbenk, a state agency physician, reviewed

Carrelli’s medical records. Dr. Gulbenk concluded that Carrelli could lift or carry up to twenty

pounds occasionally and up to ten pounds frequently; was limited in her ability to push or pull with

her lower extremities; could stand or walk for about six hours in an eight-hour workday; could sit

about six hours in an eight-hour workday; and was limited to occasional climbing, balancing,

stooping, kneeling, crouching, and crawling. The doctor also noted that Carrelli’s allegations of pain

were not “wholly credible.” (AR 350.)

       During that same month, at the state agency’s request, psychologist Tracy Allred examined

Carrelli. Dr. Allred noted that Carrelli suffered a “mixture of depression and anxiety symptoms due

to circumstantial stresses in her life.” (AR 340.) As a result, Dr. Allred found it difficult to

differentiate mental health symptoms from medical symptoms. In addition, when questioned about

prior mental health treatment, Carrelli was “not interested,” denied current treatment, and denied

taking any medication for mental health symptoms. (AR 338.) Dr. Allred and Carrelli discussed

Carrelli’s use of Lorazepam, but Carrelli insisted that it was prescribed for “other medical uses

versus depression or anxiety.” (AR 339.) Ultimately, Dr. Allred diagnosed anxiety and opined that

Carrelli was moderately limited in her ability to understand and remember, to sustain concentration

and persistence, to interact socially, and to adapt and tolerate work-related stress.

       During the next month, February 2005, Dr. Larry Welch, a state agency reviewing

psychologist, agreed with Dr. Allred’s conclusions and further opined that Carrelli could understand,

                                                 -5-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

remember, and complete detailed tasks on a regular and continual basis with occasional difficulty

sustaining concentration, persistence, and pace. He also concluded that she could interact with

others without difficulty, could adapt to a routine but not to frequent or fast-paced change, and could

set and achieve most long-range goals with only occasional assistance.

        That summer, in July 2005, neurologist Dr. Jack Scariano examined Carrelli. He noted that

she was oriented to person, place, and time and that her mood and affect were appropriate to the

situation. Her speech was appropriate and her recent and remote memory were intact. Her attention

span and concentration were good as were her vocabulary, awareness of current events, and past

history. Carrelli’s touch, pin, and vibratory sensations were normal; she had full strength in all

extremities; her balance was normal; and she had a normal gait, with normal heel-toe and tandem

walking. She did, however, show marked spasms in her right piriformis muscles. Dr. Scariano

diagnosed piriformis syndrome and recommended injections to relieve the pain.

        The next year, in March 2007, Carrelli underwent piriformis-release surgery with Dr. Naylor.

Piriformis-release surgery involves cutting the tendon of the muscle to relax it. At a follow-up visit

two weeks later, Dr. Naylor noted that Carrelli’s wound was healing and that she was “ambulating

well.” (AR 675.) Prior to the procedure, Dr. Naylor had completed a “Medical Source Statement

of Ability to Do Work-Related Activities,” in which he opined that Carrelli could not lift any weight;

could not stand or walk at all; could not sit at all; was limited in her ability to push and pull her lower

extremities; and could never climb, balance, kneel, crouch, crawl, or stoop.

        In addition to specialists, Carrelli saw a general practitioner, Dr. Mancel Wakham, from

September 2001 until November 2006. During that period, Dr. Wakham treated Carrelli for her hip

                                                   -6-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

and shoulder injuries as well as other medical issues not related to this appeal. He referred her to

specialists, regularly prescribed pain medications, and prescribed sleep aids and medications used

to treat anxiety. In December 2003, Dr. Wakham wrote a brief letter opining that Carrelli’s “medical

disabilities are permanent in nature. Her physical limitations keep her from performing duties as a

registered nurse or any other gainful employment.” (AR 65.) Three years later, in December 2006,

Dr. Wakham completed a “Medical Source Statement of Ability to Do Work-Related Activities,”

and opined that Carrelli could not lift any weight; could not stand or walk at all; could not sit at all;

was limited in her ability to push or pull in her lower extremities; and could never climb, balance,

kneel, crouch, crawl, or stoop.

        2.      Physical therapy

        Carrelli attended a series of physical therapy sessions for her right hip and left shoulder from

May 2002 through November 2006. During these sessions, she set goals for herself and charted her

progress. At an initial evaluation in April 2003, for instance, Carrelli’s goals for the next four weeks

of therapy included tolerating walking greater than 1.5 hours with decreased pain medication and

increasing “overall functional status to allow her to drive a car and eventually return to work.” (AR

600.) At a November 2004 initial evaluation, Carrelli reported that she was doing “fairly well” after

her rotator cuff surgery. (AR 563.) She also reported continued pain in her right buttock, which left

her unable to drive for long periods of time. Despite the pain, however, she continued to walk at a

local track. At an initial evaluation in February 2006, Carrelli reported that she was having difficulty

sitting or standing for long periods of time and that she could not sit for longer than one minute

without have to shift positions.

                                                  -7-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

B.     Procedural history

       1.      Administrative hearing

       An administrative hearing was held in May 2007. At the hearing, Carrelli testified that her

hip was her most significant medical problem. She explained that she experienced spasms in her

back, buttocks, and leg; had to change positions frequently; and could not sit for more than five

minutes at a time. She further explained that she could stand for an hour or two but then needed to

rest. She described her second most serious problem as concentration, explaining that her lack of

focus was related to how much attention she had to pay to the pain and the dosage of medication

needed to control the pain. When asked by the ALJ if she had anxiety or depression, she testified

that she had more anxiety than depression but was not seeking treatment for her anxiety. Carrelli

also testified that she had been taking continuing education courses for nursing; had a driver’s

license and had driven in the past month; liked to read; did stretching exercises every morning; and

tried to walk at a track three times per week. Finally, she stated that she took an hour-long bath

every night to relax her muscles.

       Next, the ALJ asked a vocational expert (“VE”) what work was available for a person of

Carrelli’s age, education, and vocational background, who was able to perform light work with a sit-

stand option; no pushing or pulling or leg controls with the right leg; only occasional lifting and

carrying with the left arm; no climbing or crawling; and only occasional stopping or bending. The

VE responded that such a person could not perform Carrelli’s past work as a registered nurse but

could perform other jobs such as a medical unit clerk, a medical companion, or a general clerk. The

VE explained that medical companion jobs involve no lifting but entail sitting with an ill person,

                                               -8-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

monitoring her position, and notifying other personnel if assistance is required. Later, Carrelli’s

attorney asked whether a person could perform medical unit clerk work if the person had difficulty

remaining alert or was easily distracted. The VE responded that it would depend on the severity of

those limitations. Carrelli’s attorney also asked the VE if a person who missed more than two days

of work per month was employable; the VE responded that “[g]enerally, over two absences,

consistently, per month, is the cutoff point.” (AR 755.)

       In addition to the testimony offered during the administrative hearing, a surveillance tape of

Carrelli was admitted as part of the record. The tape is also evidence in litigation between Carrelli

and a private disability insurer. The tape was submitted at the ALJ’s request.

       2.      The ALJ’s decision

       The ALJ found that Carrelli had severe impairments of right piriformis syndrome, with

piriformis-release surgery in March 2007; history of left shoulder impingement syndrome, with left

shoulder arthroscopy and rotator cuff repair in March 2004; and minimal disc bulging in her lower

back. The ALJ also found that Carrelli does not have a severe mental impairment. The ALJ then

concluded that Carrelli’s physical impairments limited her to a restricted range of light work with

a sit-stand option. The ALJ further found, based on the VE’s testimony, that there were jobs Carrelli

could perform, such as medical unit clerk, medical companion, and general clerk.

       3.      District court’s decision

       Pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), Carrelli timely filed a civil action in the

United States District Court for the Eastern District of Tennessee for review of the ALJ’s decision.

The magistrate judge found there was substantial evidence for the ALJ’s decision and recommended

                                                -9-
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

affirming. The district court agreed and adopted the magistrate judge’s report and recommendation.

       Carrelli timely appealed.

                                          II. ANALYSIS

A.     Standard of review

       Under 42 U.S.C. § 405(g), our review of the Commissioner’s decision is limited to

determining whether the factual findings are supported by substantial evidence and whether the

correct legal standards were applied. See Cutlip v. Sec'y of Health & Human Servs., 25 F.3d 284,

286 (6th Cir. 1994). Substantial evidence means “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. We may not try the case de novo, resolve conflicts in evidence, or decide

questions of credibility. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). If

supported by substantial evidence and decided under the correct legal standard, the Commissioner’s

decision must be affirmed even if this Court would decide the matter differently, and even if

substantial evidence also supports the claimant’s position. Mullen v. Bowen, 800 F.2d 535, 545 (6th

Cir. 1986) (en banc).

B.     Legal framework for evaluating disability claims

       “The plaintiff has the ultimate burden to establish an entitlement to benefits by proving the

existence of a disability . . . .” Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 683 (6th Cir.

1992). The Social Security Administration defines a “disability” as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

                                                - 10 -
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To make a determination

as to disability, an ALJ undertakes a five-step sequential evaluation mandated by regulation. Wilson

v. Comm’r of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004). First, the claimant must demonstrate that

she has not engaged in substantial gainful activity during the claimed period of disability. 20 C.F.R.

§ 404.1520(a)(4)(i). Second, the claimant must show that she suffers from a severe medically

determinable physical or mental impairment. § 404.1520(a)(4)(ii). Third, if the claimant shows that

her impairment meets or medically equals one of the impairments listed in 20 C.F.R. pt. 404, Subpt.

P, App. 1, she is deemed disabled. § 404.1520(a)(4)(iii). If not, the ALJ fourth determines whether,

based on the claimant’s residual functioning capacity (“RFC”), the claimant can perform her past

relevant work, in which case the claimant is not disabled. § 404.1520(a)(4)(iv). If so, the ALJ fifth

determines whether, based on the claimant’s RFC, as well as her age, education, and work

experience, the claimant can make an adjustment to other work, in which case the claimant is not

disabled. § 404.1520(a)(4)(v). The claimant bears the burden of proof during the first four steps,

but the burden shifts to the Commissioner at step five. Wilson, 378 F.3d at 548 (citing Walters, 127

F.3d at 529). To prevail at step five, the Commissioner must identify a significant number of jobs

in the economy that accommodate the claimant’s RFC and vocational profile. Jones v. Comm’r of

Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

       Carrelli argues that the ALJ erred in two ways. First, she claims the ALJ erred at step two

by finding that her anxiety disorder was not a severe impairment. Second, she argues that the ALJ

erred at step five by concluding that she was capable of making a successful adjustment to other

work and that such work is available.

                                                - 11 -
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

C.     Step two: severe mental impairment

       At step two, Carrelli must show that she suffers from a severe medically determinable

physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). An impairment is not considered

severe when it “does not significantly limit [one’s] physical or mental ability to do basic work

activities.” § 404.1521(a).

       Relying on the opinions of Dr. Allred and Dr. Welch, Carrelli argues that the ALJ failed to

take account of her severe mental impairments. As we have discussed, Dr. Allred concluded that

Carrelli presented a “mixture of depression and anxiety symptoms.” (AR 342.) However, Dr. Allred

found it difficult to determine the cause of Carrelli’s anxiety—whether it was caused by mental-

health symptoms or medical symptoms—because of the “circumstantial stresses” in Carrelli’s life.

(AR 342.) In addition, although Dr. Allred concluded that some of Carrelli’s mental abilities were

limited due to anxiety, Dr. Allred further concluded that Carrelli was only “moderately limited.”

(AR 340.) Dr. Welch came to a similar conclusion. He opined that Carrelli could understand,

remember, and complete detailed tasks on a regular and continual basis with only “occasional”

difficulty sustaining concentration, persistence, and pace. (AR 353.) We consequently conclude

that, although Dr. Allred’s and Dr. Welch’s diagnoses might—with additional evidence—support

the conclusion that Carrelli suffers a severe mental impairment, they do not necessarily lead to that

conclusion.

       Carrelli also relies on her history of using psychotropic drugs, including Ativan, Lorazepam,

Zoloft, Cymbalta, and Ritalin, as evidence of her mental impairments. Unfortunately for her, use

of such drugs is not necessarily indicative of a severe mental impairment. See Thacker v. Sec’y of

                                               - 12 -
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

Health & Human Servs., No. 90-5546, 1990 U.S. App. LEXIS 21866, at *7 (6th Cir. Dec. 12, 1990)

(“The mere fact that claimant is taking medication to calm his nerves does little to establish mental

impairment.”). Moreover, the record indicates that these drugs were prescribed for sedation, muscle

spasms, and sleeping. In fact, Carrelli told Dr. Allred that she used Lorazepam (commonly used to

treat anxiety), not for depression and anxiety, but for other medical purposes. Thus, her reliance on

her psychotropic drug-use falls short of conclusively demonstrating a severe mental impairment.

       Moreover, there is evidence on the other side of the scale supporting the ALJ’s determination.

First, other doctors reported that Carrelli suffered no mental impairments. Neurologist Dr. Scariano

concluded that Carrelli had “no significant affect distress, memory or concentration problems, or

problems with insight and judgment.” (AR 376-77.) Dr. Summers also observed that Carrelli was

alert and oriented to person, place, time, and situation; her cognitive function and intelligence were

commensurate with her formal education; and she interacted well with him, with no abnormal

behaviors or mannerisms. Second, Carrelli’s claims that she had difficulty concentrating and could

not follow a newspaper were inconsistent with her own testimony that she takes continuing education

classes to maintain her nursing license, cares for her teenage son, prepares simple meals, enjoys

reading, and drives. Third, the record shows that Carrelli has not sought treatment for her alleged

mental impairments. Although not dispositive, treatment that a claimant has received is a relevant

factor in evaluating the alleged intensity and persistence of her symptoms. See 20 C.F.R. §

404.1529(c)(3)(v). Finally, Carrelli herself attributes much of her anxiety to her physical condition.

During the administrative hearing, she testified that the anxiety and depression that she suffers is

related to pain. This self-assessment supports the ALJ’s conclusion that Carrelli’s anxiety was a

                                                - 13 -
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

symptom of her physical impairment and not a separate disorder.

        In the final analysis, we conclude that substantial evidence supported the ALJ’s conclusion

that Carrelli does not suffer from a severe mental impairment.

D.      Step five: successful adjustment to other available work

        Carrelli also challenges the ALJ’s conclusion that there were jobs available that Carrelli

could perform. She launches this attack in three ways. First, she claims that the ALJ was

predisposed to find against her. In other words, she claims he was biased. Next, she argues that the

ALJ improperly ignored the opinions of her treating physicians. Finally, she claims that the ALJ

devised inaccurate hypothetical questions.

        1.      Bias

        We apply the “presumption that policymakers with decisionmaking power exercise their

power with honesty and integrity,” and “any alleged prejudice must be evident from the record and

cannot be based on speculation or inference.” Navistar Int’l Transp. Corp. v. U.S. EPA, 941 F.2d

1339, 1360 (6th Cir. 1991). In addition, any claim of bias must be supported by a “strong showing”

of bad faith. City of Mount Clemens v. U.S. EPA, 917 F.2d 908, 918 (6th Cir. 1980) (internal

quotation marks omitted). Carrelli has offered no evidence to meet this high standard, and we easily

reject her assertion.

        2.      Treating physicians’ opinions

        As discussed, both Dr. Wakham and Dr. Naylor wrote letters and completed evaluation forms

opining that Carrelli’s ability to work was highly limited. Carrelli claims that the ALJ completely

disregarded these opinions, but she misreads the decision. Contrary to her accusation, the ALJ did

                                                - 14 -
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

not disregard the doctors’ opinions; instead, the ALJ concluded that the opinions “grossly

exaggerat[ed]” Carrelli’s limitations, and the “ridiculously oppressive limitations” were inconsistent

with the objective evidence of the record, clinical exam notes, Carrelli’s reported daily activities, and

the ALJ’s observations of her at the administrative hearing. (AR 18, 21.) Thus, the ALJ did not

disregard the opinions—he simply found them unpersuasive.

        Carrelli also argues that the opinions of her treating physicians should have been given

controlling weight. She is correct that an ALJ generally should give greater deference to a treating

physician’s opinion than to a non-treating physician’s opinion. See Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 406 (6th Cir. 2009) (applying the treating-physician rule). However, an ALJ “must”

give a treating source controlling weight only if it is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques” and is “not inconsistent with other substantial evidence in [the]

case record.” 20 C.F.R. § 404.1527(d)(2); see also Blakley, 581 F.3d at 406. Indeed, “‘[i]t is an

error to give an opinion controlling weight simply because it is the opinion of a treating source . .

. if it is inconsistent with the other substantial evidence in the case record.’” Id. (quoting Soc. Sec.

Rul. 96-2p, 1996 SSR LEXIS 9, at *5 (July 2, 1996)) (alteration in original). If, however, the ALJ

does not accord controlling weight to a treating physician, the ALJ still must determine how much

weight is appropriate by considering the record as a whole. Wilson, 378 F.3d at 544; see also 20

C.F.R. § 404.1527(d)(4) (“Generally the more consistent an opinion is the with the record as whole,

the more weight we will give that opinion.”); 20 C.F.R. § 404.1527(b) (“In deciding whether you

are disabled we will always consider the medical opinions in your case record together with the rest

of the relevant evidence we receive.”).

                                                 - 15 -
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

       The ALJ did that here. The ALJ first noted that the MRIs showed only “very miniscule”

lower back disc bulging with no nerve root impingement, mild hypertrophy of the piriformis muscle,

and a shoulder strain after holding a twelve pound turkey with only her left arm. (AR 18.) The ALJ

then noted that Carrelli’s pain decreased after her piriformis release surgery in March 2007, and that

after her shoulder surgery in March 2004, she had good range of motion and only minimal

tenderness. (Id.) The ALJ further noted the numerous diagnostic tests showing no physical or

neurological abnormalities, including CT-scans, EMGs, MRIs, and nerve-conduction studies. (Id.)

The ALJ then relied on Dr. Summers’s finding that Carrelli had no neurological or musculosketal

abnormalities, along with his assessment that Carrelli could lift twenty pounds and sit, stand, or walk

for up to six hours, but no more than thirty minutes at a time. (AR 19.) The ALJ explained that he

gave “considerable weight” to Dr. Summers’s assessment because the assessment took account of

Carrelli’s left shoulder and hip pain but also was consistent with the benign diagnostic tests and

Carrelli’s reported and observed daily activities. (Id.) Moreover, as the ALJ noted, Dr. Gulbenk,

an expert in Social Security disability evaluation, agreed with Dr. Summers’ assessment. (Id.)

       Consequently, we conclude that the opinions of Dr. Wakham and Dr. Naylor were

inconsistent with the record as a whole, and the ALJ was not required to defer to their opinions.

       3.      Hypothetical questions

       Finally, Carrelli argues that the questions the ALJ posed to the VE did not accurately portray

her mental and physical impairments. See Varley v. Sec’y of Health & Human Servs., 820 F.2d 777,

779 (6th Cir. 1987). In particular, she claims that none of the hypothetical questions took account

of her mental impairments requiring the use of psychotropic drugs, the number of frequent absences

                                                - 16 -
No. 09-6192
Angela Carrelli v. Commissioner of Social Security

that her impairments would cause, and her need to be able to sit and stand at will. Carrelli further

contends that when the VE considered these additional limitations, the VE testified that no jobs

would be available for Carrelli.

       An ALJ’s hypothetical question to a VE must accurately portray a claimant’s physical and

mental impairments, but it is also “well established that an ALJ may pose hypothetical questions to

a vocational expert and is required to incorporate only those limitations accepted as credible by the

finder of fact.” Casey v. Sec’y of Health and Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993).

Here, our review of the record reveals that the ALJ properly incorporated his findings into the

determination of Carrelli’s RFC. The ALJ then presented Carrelli’s RFC, along with her age,

education, and past relevant work experience to the VE in hypothetical questions. The VE

subsequently concluded that a number of jobs that Carrelli was able to perform existed.

       Carrelli is correct that the VE testified that the identified jobs would be eliminated for a

person who had difficulty remaining alert or for a person who was easily distracted, and the VE also

testified that an employee with frequent absences would have trouble maintaining employment. But

consideration of these additional factors is beside the point. When asked a hypothetical question

encompassing the limitations that the ALJ found credible, the VE testified that jobs existed. The

additional limitations offered by Carrelli’s attorney—limitations that the ALJ found not

credible—need not be considered. We therefore reject Carrelli’s challenge.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM the judgment of the district court.



                                               - 17 -